Citation Nr: 1453340	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma of both eyes.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1971 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in January 2014 to allow the VA Record Management Center (RMC) and the St. Petersburg RO to conduct a search for the Veteran's service treatment records.  This was accomplished, and the claim was readjudicated in an October 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Service treatment records for all periods of the Veteran's service are unavailable.

2.  The Veteran has currently diagnosed primary open-angle glaucoma (POAG).

3.  The Veteran's currently diagnosed POAG was incurred in service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for glaucoma of both eyes have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for glaucoma of both eyes has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of glaucoma is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Glaucoma

Initially, the Board finds that the Veteran's service treatment records (for all periods of service) have been misplaced and are not available for review.  The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) in February 2009.  In correspondence dated in March 2009, the RO advised the Records Management Center (RMC) that the Veteran's dental records were received, but the service medical records were not received. 

An electronic mail communication from the RMC to the RO, dated in March 2009, indicated that all available records were transferred from the Records Management Center to the RO in February 2009.  In June 2009, the RO issued a formal finding of unavailability for the service treatment records. 

In a June 2009 letter, the Veteran indicated that he contacted the NPRC and was advised that his service medical records were sent to the VA in February 2009.  The Veteran also indicated that he was advised that VA should contact the Liaison Office at the NPRC if his records were not located.

Because NPRC has indicated that the Veteran's records were transferred to VA, the Board remanded the case in January 2014 to conduct another search for the Veteran's service treatment records at the RMC and the St. Petersburg RO.  On remand, the RMC was again contacted and a request to the RO to search for the Veteran's service treatment records was conducted.  See March 2014 email to RMC and April 2014 request to RO.  In an April 2014 email response, the RMC stated that they had conducted several searches and were unable to locate the Veteran's service treatment records.  It was noted that the Veteran's files were "flagged," and in the event the records were found, they would immediately be forward to the RO or scanned into VBMS.  

Although the NPRC advised the Veteran that his service medical records were sent to the VA in February 2009, the Veteran's service treatment records are not in the electronic claims file.  In sum, the service treatment records are now unavailable through no fault of the Veteran.  Hence, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that he developed glaucoma while in service.  In his initial claim for VA compensation benefits in February 2009, the Veteran noted that his glaucoma disorder began in August 1987 and he was treated on the USS Boone in Avondale, Louisiana.  In his June 2009 notice of disagreement, the Veteran reported that he was treated at the Naval Hospital from August 1992 to May 2006.  The Veteran attached a list of medications which included prescriptions for treatment of glaucoma.  Specifically, an undated Medication Profile showed prescriptions for Timolol and Dipivefrin as early as August 1992.  The Board notes that Timolol and Dipivefrin are used to treat glaucoma.  See U.S. National Library of Medicine National Institutes of Health at: http://www.nlm.nih.gov/medlineplus/druginfo/meds/a686005.html (Dipivefrin) and http://www.nlm.nih.gov/medlineplus/druginfo/meds/a682043.html (Timolol).  

Further, in his March 2010 substantive appeal (VA form 9), the Veteran stated that he was diagnosed with glaucoma in 1988 or 1989 and was treated by military doctors thereafter until his retirement from service in 1995.  According to the Veteran, in 1998, he received a letter from the Naval Hospital who informed him that he could no longer receive treatment there.  The Veteran stated that he then began seeing Dr. E.W. for glaucoma.  

Private treatment records from Dr. E.W. were requested and received and are consistent with the Veteran's accounts.  These private treatment records show that the Veteran was seen for glaucoma as early as August 1998, approximately three years after service separation.  In an August 1998 treatment note, the Veteran reported that he had been told that he had glaucoma in 1987 and was currently using 0.5 percent Timoptic.  The Veteran was noted to have diabetes and was diagnosed with glaucoma with disc damage.  Subsequent treatment records from Dr. E.W. continue to show diagnoses and check-ups for POAG.  

The Board finds the 1998 private treatment records from Dr. E.W. to be highly probative as to the whether the Veteran's glaucoma was incurred in service.  These treatment records, and accompanying statements, were generated with a view towards ascertaining the Veteran's then-state of visual health and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that the formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Board finds the Veteran's statements throughout the appeal period to be consistent and corroborated by medical evidence of record.  As such, the Board finds the Veteran's statements credible.  Further, there are no conflicting statements in the record and there is no evidence suggesting the Veteran was untruthful or mistaken in his account of his glaucoma disorder.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board will also not draw a negative inference from the absence of service treatment evidence.

For the reasons discussed above and with any doubt resolved in the Veteran's favor, the Board finds that the Veteran's glaucoma was incurred in service.  Accordingly, service connection for glaucoma of both eyes is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for glaucoma of both eyes is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


